     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.1 Page 1 of 45




 1 Robert E. Connolly (320382)
   bob@reconnollylaw.com                                                    FILED
 2 Law Office of Robert E. Connolly
   301 N. Palm Canyon Drive                                                 DEC I 9 2018
 3 Suite 103; #241
   Palm Springs, California 92262
 4 (215) 219-4418
   Counsel for Relator Eugene Sellers
 5

 6

 7                       UNITED STATES DISTRICT COURT
 8               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10 United States of America ex rel.                     l"''"Civ. Case No:
11 Eugene Sellers,
                                                                  1A CV' 81~9 w IV\$~
                                                             Reiaror s Complainll<'or
12
     v.                                                      Damages and Penalties
13                                                           Under the False Claims Act
14 Hawaiian Native Corp.; Dawson                             31 u.s.c. §§ 3729-3732
   Technical, LLC;
15 Dawson Federal Inc.,                      FILED UNDER SEAL
16 Dawson Solutions, LLC;
                                             31 u.s.c. §3130(b)(2)
   Dawson Enterprises, LLC;
17 Dawson Global, LLC;
   D7, LLC;
18
   Wagon Wheel, LLC;
19 BD Solutions, LLC;
   Total Reliant Solutions, LLC;
20 Program Construction and Management, LLC;
21 and Sandlot Ventures, LLC                 Jury Trial Demanded
22
23
                     Relator Eugene R. Sellers' Qui Tam Complaint
24                     Pursuant to the Federal False Claims Act

25
26

27

28

                                                 -I-
                             Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.2 Page 2 of 45




 1         Relator Eugene Sellers, ("Relator"), brings this action against Defendants
 2
     under the False Claims Act, 31 U.S.C. § 3729, et seq. ("FCA"), on behalf of the
 3
     United States and on his own behalf to recover all damages, penalties, and other
 4
 5   remedies for violations of the FCA and alleges as follows:
 6                      I.     INTRODUCTION
 7
            1.    This is an action to recover damages and civil penalties on behalf of the
 8

 9 United States arising from false and/or fraudulent records, statements and claims,

10 used and caused to be made, used or presented by the Defendants, and/or their agents
11
     and employees in violation of the FCA, 31 U.S.C. § 3729, et seq.
12
           2.     In accordance with 31 U.S.C. § 3730(b)(2), this Complaint is filed in
13

14 camera and will not be served on the Defendants until the Court so orders. A copy of
15 the Complaint and written disclosure of substantially all material evidence and
16
     information the Relator possesses have been served on the United States pursuant to
17
18   31 U.S.C. Section 3730(b )(2) and Federal Rule of Civil Procedure 4(i).

19                      II.    JURISDICTION AND VENUE
20
           3.     This Court has jurisdiction over this action under 28 U.S.C. §§ 1331,
21
      1345, and 1367(a) and 31 U.S.C. § § 3732 and 3729.
22
23         4.     There has been no statutorily relevant public disclosure of the allegations
24
     and transactions in the Complaint. Relator qualifies under the FCA as a "original
25
     source" of the allegations in this Complaint.
26
27         5.     This Court has personal jurisdiction over Defendants pursuant to 31

28   u.s.c.
                                                   -2-
                               Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.3 Page 3 of 45




 1    § 3732(a), which authorizes nationwide service of process in cases brought under the
 2
      FCA, and because, Defendant Hawaiian National Corporation (HNC) has subsidiary
 3
      offices in this District, Defendants have transacted business in this District, have
 4
 5    engaged in wrongdoing in this District, and have at least minimum contacts with the
 6 District.

 7
            6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 31
 8

 9 U.S.C. § 3732(a) because the Defendants can be found in this District, transacts

10 business here, and acts proscribed by 31 U.S.C. § 3729 occurred here.
11
                   III.   OVERVIEW -- NATIVE HAWAIIAN ORGANIZATIONS
12
            7.     In recognition of the social and economic hardships that have long
13

14 plagued Native Americans, Congress in 1986 enacted legislation that allowed
15
     numerous Native American groups to participate in the Small Business
16
     Administration 8(a) Business Development Program ("8(a) Program"). The 8(a)
17
18 Program was created to provide socially and economically disadvantaged small

19 businesses the "maximum practical opportunities" to participate in the marketplace of
20
     government contracting. Eligibility for the program requires an applicant to be a
21
     "small business concern" and is good for no longer than nine years. See, 13 CFR
22

23   124.110 ..
24
            8.    The 8(a) Program provides support to small, disadvantaged businesses,
25
     particularly with gaining access to the Federal marketplace. Small businesses owned
26
27   by Native entities, such as Native Hawaiian Organizations (NHOs), Tribes, and

28 Alaska Native Corporations (ANCs), are authorized to participate in the 8(a) Program

                                                     -3-
                                 Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.4 Page 4 of 45




 1    under special rules. While the rules differ depending on the Native entity, the
 2
      ultimate intent of the Native 8(a) Program is to provide Native communities with the
 3
      ability to develop self-sufficient economic ventures that support their Native
 4
 5 communities. Unlike businesses owned by individuals, profits generated from a

 6
      Native-owned 8(a) participant go back to their Native communities rather than
 7
      individual business owners.
 8

 9          9.    Pursuant to SBA regulations, NHOs are non-profit organizations,

10    managed by Native Hawaiians, that principally serve Native Hawaiians. Since the
11
      term NHO applies in the context of the 8(a) Program, NHOs must also have a
12
      majority ownership of a for-profit, small business that has been approved to
13

14 participate in the 8(a) Program.
15
            10.   NHOs can receive sole-source contracts above the 8(a) ceiling for
16
     Department of Defense contracts.
17
18          11.   The Defendants engaged in a conspiracy to violate the FCA and defraud

19 the NHO Program.
20
                  IV.          PARTIES
21

22          12.   Relator, Eugene R. Sellers, is a resident of Stafford, Virginia. Relator

23 Sellers was employed by Dawson Federal, Incorporated and Dawson Solutions from
24
     November 18, 2014 until September 10, 2018, when he resigned. Sellers was a
25
     senior manager with program management of the National Security Program and
26
27 Business Development representing all Dawson Group Defendant companies.
28

                                                    -4-
                                Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.5 Page 5 of 45




 I          13.    Relator Sellers is also a retired Special Agent of the Air Force Office of
 2
      Special Investigations ("AFOSI").       Sellers was an AFOSI agent from 1989 until his
 3
      retirement in 2004. Relator had specific training and experience in detecting crimes
 4
 5 of fraud on Department of Defense contracts.
 6          14.   The Hawaiian Native Corporation ("HNC") is made a defendant
 7
     herein. Its address is 900 Fort Street Mall, Suite 1850, Honolulu, HI 96813,
 8

 9 Commercial and Government Entity (CAGE) Code: 596P3. The HNC is a non-profit
10 organization founded in February 2004. HNC is recognized by the Department of
11
     Defense under federal statutory authority as a "Native Hawaiian Organization"
12
     ("NHO") and is a Certified NHO 8(a) by the U.S. Small Business Administration
13
14 (SBA). Its subsidiary companies are certified as Small Disadvantaged Businesses
15 (SDB) and Native Hawaiian Organization 8(a).
16
            15.   HNC subsidiary companies are certified as Small Disadvantaged
17
18   Businesses (SDB) and Native Hawaiian Organization (NHO) under the 8(a) Program.

19 Current subsidiary companies of the HNC include the following:
20
            Dawson Technical, LLC - graduated from the SBA 8(a) program.
21

22
            Dawson Federal, Inc - Native 8(a) SDB

23          Dawson Solutions, LLC - Native 8(a) SDB
24
            Dawson Enterprises, LLC -Native 8(a) SDB
25
            Dawson Global, LLC - Small Business
26

27          D7, LLC - Native 8(a) SDB
28

                                                    -5-
                                Relator Eugene R. Sellers' Qui Tarn Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.6 Page 6 of 45




 1         16.   Defendants Hawaiian Native Corporation and six of its wholly owned
 2
     subsidiaries are collectively known in the Complaint as the Dawson Group
 3
     Defendants. They all have a common address of900 Fort Street Mall Suite 1850,
 4
 5 Honolulu, Hawaii, though each subsidiary also has its own offices including Dawson
 6 Federal, Inc. 's office located in this District at 3111 Camino Del Rio N Ste 400, San

 7
     Diego, CA 92108-5724.
 8

 9         17.   Dawson Federal Incorporated is made a defendant herein. Dawson

10 Federal is a wholly owned subsidiary ofHNC. Dawson Federal was Small Business
11
     8(a) certified on August 3, 2011. Its addresses are 3111 Camino Del Rio N Ste 400,
12
     San Diego, CA 92108-5724 and 112 East Pecan Street, Suite 300, San Antonio, TX
13
14 78205, CAGE Code: 6UTH1; 900 Fort St Mall Ste 1850, Honolulu, HI, 96813-3707
15
     CAGE Code: 5U1X2; 1755 Testar Drive, Suite 500, Colorado Springs, CO 80920-
16
     1021, CAGE Code: 728H3; 822 N. Ala Hwy, Ste 310, #326, Ponte Vedra, FL,
17
18 32082-8209, CAGE Code: 791A3; and 200 Spectrum Center Suite 1220, Irvine, CA

19 92618-5007, CAGE Code: 7WV46. Dawson Federal specializes in Information
20
     Technology (IT) I Cyber, Logistics, Construction and Facilities Management Services
21
     for the Department of Defense, General Services Administration and other federal
22
23 agencies. Dawson Federal has a TOP SECRET Facility Clearance (FCL).
24
           18.   Dawson Solutions, LLC is made a defendant herein. Dawson Solutions
25
     is a wholly owned subsidiary ofHNC. Dawson Solutions was SBA 8(a) certified on
26
27 October 14, 2018. Its addresses are 310 Voyager Way, Suite 109, Huntsville, AL

28 35806, CAGE Code: 57JH5; 661 Dunbar Cave Rd #102, Clarksville, TN 37043
                                                  -6-
                              Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.7 Page 7 of 45




 1 CAGE Code: 7S4Y5; and 200 Spectrum Center Drive Ste 1220, Irvine, CA 92618,
 2
      CAGE Code: 83B80. Dawson Solutions, LLC provides Environmental, Military
 3
     Munitions Removal and Facilities Management Service needs. Dawson Solutions
 4
 5 has a TOP SECRET FCL.
 6         19.   Dawson Global, LLC is made a defendant herein. Dawson Global is a
 7
     wholly owned subsidiary ofHNC. Its addresses are 288 South Marine Corp Drive
 8

 9 P2013, Tamuning, Guam, CAGE Code: 7E5U5 and 900 Fort St Mall Ste 1850,
10 Honolulu, HI, 96813-3721 CAGE Code: 75ET1.
11
           20.   Dawson Technical, LLC is made a defendant herein. Dawson Technical
12
     was SBA 8(a) certified on October 10, 2007. Its addresses are 4010 W. Newberry Rd.
13
14 Ste B, Gainesville, FL 32607, CAGE Code: 6VX12; 310 Voyager Way Ste 105,
15 Huntsville, AL, 35806-3200, CAGE Code: 6LRUO; 900 Fort Street Mall Ste 1850,
16
     Honolulu, HI, 96813-3721, CAGE Code: 37SH3; IOID Katelyn Circle, Warner
17
18 Robins, GA, 31088-6484, CAGE Code: 6YQA5; 1 Meadowlands Plaza #200, East

19 Rutherford, NJ, 07073-2152, CAGE Code: 7EAX4; 112 E Pecan St Ste 300, San
20
     Antonio, TX, 78205-1539, CAGE Code: 5EN14; 1100 Wilson Blvd 10th Floor Room
21
      1003, Arlington, VA, 22209-2249, CAGE Code: 6UK04; and 1755 Telstar Drive
22
23 Suite 500, Colorado Springs, CO 80920, CAGE Code: 6W2Z8. Dawson Technical
24
      has a TOP SECRET FCL.
25
           21.   Dawson Enterprises, LLC is made a defendant herein. Its address is
26
27 900 Fort St Mall Ste 1850, Honolulu, HI, 96813, CAGE Code: 76NW2. Dawson

28 Enterprises LLC was SBA 8(a) certified on November 1, 2015. The company's line

                                                  -7-
                              Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.8 Page 8 of 45




 I    of business includes providing management consulting services. Dawson Enterprises
 2
      has a TOP SECRET FCL.
 3
            22.   D7, LLC is made a defendant herein. Its addresses are 1755 Telstar Dr
 4
 5 Ste 500 Colorado Springs, CO, 80920-102, CAGE Code: 7KG16; and 900 Fort
 6 Street Mall Ste 1850 Honolulu, HI, 96813-3707, CAGE Code: 7KK47. D7 was
 7
      SBA 8(a) certified on February 2, 2018. The company's business includes
 8

 9 information technology support. D7 has a TOP SECRET FCL.

10          23.   Wagon Wheel NS, LLC is made a Defendant herein. Its address is 900
II
     Fort Street Mall, Suite 1850, Honolulu, HI 96813. It is a Hawaiian Domestic Limited
12
     Liability Company started on July 19, 2013 and its principal officer is Bryan Hara, a
13
14 Dawson Group Defendant employee and officer of the HNC. Mr. Hara is not a native

15 Hawaiian.
16
            24.   BD Solutions, LLC is made a Defendant herein. It is a Texas Limited
17
18 Liability Corporation started in 2012 and its address is 106 Quail Court, Boerne, TX

19 78006. Its principal officers are Dwayne Sellers and Bobby Miller, both Dawson
20
     Group Defendant employees. Mr. Sellers and Mr. Miller are not native Hawaiians.
21
            25.   Total Reliant Consulting, LLC, is made a defendant herein. It is a
22
23 Texas Limited Liability Company formed on October 28, 2014. Its address is 106
24
     Quail Ct Boerne, TX, 78006-8933, CAGE: 7ACK7. Its principal officers are Frank
25
     P. Gilbert, Ronald H. Dryburgh and Dwayne Sellers, a Dawson Group Defendant
26
27 employee. Mr. Sellers is not a native Hawaiian.
28

                                                   -8-
                               Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.9 Page 9 of 45




 1           26.   Program and Construction Management, LLC is made a defendant
 2
      herein. It is a Texas Limited Liability Company. Its address is 3501 Horace Ave
 3
      Keller, TX 76244. Its principal officers are Bobby Miller and Elodia Miller, both
 4

 5 Dawson Group Defendant employees. The Millers are not native Hawaiians.
 6
            27.    Sandlot Ventures, LLC is made a defendant herein. It is a Florida
 7
      Limited Liability Company. Its address is 3702 SW 92nd Dr., Gainesville, FL 32608.
 8

 9 Its principal officers are Jeffrey Bleke, Wes Lane, and Billy Cress, all Dawson Group

10    Defendant employees. Mr. Bleke, Lane and Cress are not native Hawaiians. Mr.
11
      Cress is an officer of the HNC.
12
            28.    The Dawson Group Defendants provide a variety of services to
13

14    government and commercial entities including: construction, facility renovation and
15
      construction, design-build of facilities and infrastructure, building decontamination
16
      and demolition, electrical infrastructure upgrades, construction and program
17
18 management, environmental services and remediation, emergency response services

19 to time critical situations, logistics services, administrative and technical support
20
      services, airfield and aircraft maintenance, grounds and custodial maintenance,
21

22
      logistics management, facilities operations and maintenance, information technology,

23    intelligence, classified logistics, engineering, and cybersecurity.
24
            29.    Dawson Group Defendants officers and employees own a series of
25
      companies which they utilize to submit invoices as vendors or subcontractors of the
26
27 Dawson Group Defendants to circumvent the SBA 8(a) Program regulations, Federal
28

                                                     -9-
                                 Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.10 Page 10 of 45




 1 Acquisition Regulations (FAR), and Defense Federal Acquisition Regulations

 2
     (DF AR) and other laws and regulations.
 3
           V.             GENERAL ALLEGATIONS
 4

 5         30.      The Defendants conspired to violate the FCA and violated the FCA by
 6 making, using and presenting materially false and fraudulent certifications to the
 7
     United States:
 8

 9         a. To acquire certification as SBA 8(a) small and disadvantaged business and

10               NHO·
                    '
11
           b. To acquire CAGE Codes from the Government Services Administration
12
                 (GSA) for use in bidding on federal contracts;
13

14         c. To be awarded classified contracts and be given access to International
15
                 Traffic in Arms Regulations (ITAR) and Export Administration Regulations
16
                 (EAR) controlled information; and
17

18         d. To be awarded contracts by the United States.

19         31.      The Defendants conspired to violate the FCA and violated the FCA by
20
     making, using and presenting materially false and fraudulent records and claims to
21
     the United States for payment.
22

23         32.      Officers and employees of the Dawson Group Defendants own
24
     companies that invoice the Dawson Group Defendants for work performed as
25
     vendors or subcontractors to circumvent the SBA 8(a) Program regulations, Federal
26
27 Acquisition Regulations (FAR), and Defense Federal Acquisition Regulations

28   (DFAR).
                                                    - 10 -
                                 Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.11 Page 11 of 45




 1         33.      Dawson Group Defendants have engaged in cost and labor mischarging
 2
     and time card fraud by improperly charging time and material expenses to the United
 3
     States under various contracts to circumvent the FAR, DF AR and SBA 8( a)
 4

 5   regulations.
 6         34.      Dawson Group Defendants have transferred money and assets to
 7
     companies owned by Dawson Group Defendant's officers and employees and paid
 8

 9 them for "phantom" services that were not performed.
10         35.      These false statements by the Defendants were material in that, had the
11
     government known the truth, the contracts would not have been awarded, nor
12
     payment made on these contracts. The companies would not have qualified as native
13
14 8(a) if they provided truthful disclosure to the SBA. Defendants deliberately made
15 false certifications and representations to game the SBA system to take advantage of
16
     the benefits of the SBA bidding, while undermining the purpose of the SBA set aside
17
18   program. In doing so, they denied other NHO's and SBA SDB's who were playing

19 by the rules from being awarded contracts they rightly should have had the chance to
20
     bid on.
21
22
                    VI.   Applicable Laws

23                  A.    The False Claims Act
24
           36.      The False Claims Act makes subject to legal action any person who
25
     knowingly presents or causes to be presented false or fraudulent claims for payment
26
27   or approval to the United States. 31 U.S.C. § 3729(a)(l). The FCA also makes subject

28 to suit any person who "knowingly makes, uses, or causes to be made or used a false
                                                    - 11 -
                                 Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.12 Page 12 of 45




 1   record or statement material to a false or fraudulent claim." 31 U.S.C. §
 2
     3729(a)(l)(B).
 3
               37.   The term "knowingly" under the FCA means that a person, with respect
 4

 5   to information, (a) has actual knowledge of the information, (b) acts in deliberate
 6 ignorance of the truth or falsity of the information, or (c) acts in reckless disregard of
 7
     the truth or falsity of the information. 31 U.S.C. § 3728(b)(l). No proof of specific
 8

 9 intent to defraud is required to show a person acted knowingly under the FCA. 31
10   u.s.c. § 3729(6).
11
               38.   The FCA provides for recovery of three times the damages sustained by
12
     the United States ("treble damages") plus a civil penalty for each false claim
13
14   presented or caused to be presented. This penalty is to be not less than $5,500 and not
15
     more than $11,000, per instance. 31 U.S.C. § 3729(a); 28 C.F.R. § 85.3(a)(9).
16
                     B.    The Small Business Act
17
18         39.       Congress established the Small Business Administration ("SBA") in

19 1953. The SBA is a cabinet-level agency headquartered in Washington, D.C. Its
20
     mission is to preserve free competitive enterprise and to maintain and strengthen the
21

22
     overall economy of our nation by assisting in and facilitating the creation and growth

23   of small businesses, a critical component of the country's economic strength and
24
     health.
25
           40.       As set forth in Section 2 of the Small Business Act: The essence of the
26
27 American economic system of private enterprise is free competition. Only through
28 full and free competition can free markets, free entry into business, and opportunities

                                                     - 12 -
                                  Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.13 Page 13 of 45




 1 for the expression and growth of personal initiative and individual judgment be
 2
     assured. The preservation and expansion of such competition is basic not only to the
 3
     economic well-being but to the security of this Nation. Such security and well-being
 4

 5   cannot be realized unless the actual and potential capacity of small business is
 6 encouraged and developed. It is the declared policy of the Congress that the

 7
     Government should aid, counsel, assist, and protect, insofar as is possible, the
 8
 9 interests of small business concerns in order to preserve free competitive enterprise,
1O to ensure that a fair proportion of the total purchases and contracts or subcontracts for
11
     property and services for the Government (including but not limited to contracts or
12
     subcontracts for maintenance, repair, and construction) be placed with small business
13

14 enterprises, to ensure that a fair proportion of the total sales of Government property
15 be made to such enterprises, and to maintain and strengthen the overall
16
     economy of the Nation. 15 U.S.C. § 63.
17
18         41.    Without the 8(a) Program, it would be difficult for a startup company to

19   win contracts competing against larger, more established companies. However, if a
20
     company is granted 8(a) status, there are numerous rules and regulations the company
21
22 must follow.
23         42.    The Federal Acquisition Regulations ("FAR") further state that "[i]t is
24
     the policy of the United States that small business concerns ... shall have the
25
     maximum practicable opportunity to participate in performing contracts let by any
26
27   Federal agency." FAR 52.219-8 ("Utilization of Small Business Concerns")
28

                                                   - 13 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.14 Page 14 of 45




 1          43.   The SBA is responsible for developing and administering initiatives to
 2
     encourage the selection of small businesses to perform government contracts. These
 3
     efforts include various programs setting aside certain government contracts
 4
 5   exclusively for small business concerns.
 6         44.    In the Small Business Act, Congress created a government-wide goal for
 7
     contracting to small businesses. 15 U.S.C. § 644(g). Each year, the SBA reports on
 8

 9 each of the federal agencies' progress in reaching its goal. In order to meet the small

10   business contracting goals, each federal agency involved in procurement creates
11
     opportunities called "set- asides" for either all small businesses or a subset of small
12
     businesses to compete against a pool of like-size contractors. This allows small
13

14   businesses to gain opportunities they might not have had competing against larger,
15
     resource-rich companies.
16
           45.    For the purposes of federal procurement programs for which status as a
17
18   small business concern is required, a concern must not exceed the size standard

19 established by the SBA for the type of services at issue. The size standard is
20
     articulated in terms of either the maximum allowable average number of employees
21
22 in a 12-month period or the maximum allowable average annual receipts over a three-
23   year period. The specific standard varies based upon the particular industry at issue.
24
     Each size standard is matched to an industry code described in the North American
25
     Industry Classification System ("NAICS"), and the table is published annually in the
26
27 Federal Register. 13 C.F.R. § 121.101.
28

                                                   - 14 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.15 Page 15 of 45




 1         46.    For example, NAICS Code 541519 for "Other Related Computer
 2
     Services" has a size standard of average annual revenues of $25.5 million or less or,
 3
     in the case of "Information Technology Value Added Resellers," 150 employees or
 4
 5 less. 13 C.F.R. § 121.201. Businesses may have a primary NAICS code, but may also
 6 qualify for other NAICS codes depending on their business activities.

 7
           47.    To qualify for small business status, a company may not be affiliated
 8

 9 with any other entities which, when combining the assets, employees, or other size

10 factors of the affiliated company or companies with the business, would cause the
11
     business to exceed the size standards.
12
           48.    The SBA determines whether an entity qualifies as a small business
13

14   concern by counting its receipts, employees, or other measure including those of all
15 its domestic and foreign affiliates, regardless of whether the affiliates are organized
16
     for profit. 13 C.F.R. § 121.103(a)(6).
17
18         49.    "Affiliation" exists when one business controls or has the power to

19 control another or when a third party (or parties) controls or has the power to control
20
     both businesses. 13 C.F.R. § 121.103(a)(l). Control may arise through "ownership,
21

22
     management, previous relationships with or ties to another concern, and contractual

23   relationships." 13 C.F.R. § 121.103(a)(2). If one or more officers, directors, managing
24
     members, or general partners of a business controls the Board of Directors and/or the
25
     management of another business the businesses are affiliates. 13 C.F.R. § 121.103(e).
26
27         50.    "Affiliation" also exists when there is an identity of interest between

28 individuals or businesses, including family members. Individuals or firms that have

                                                  - 15 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.16 Page 16 of 45




 I   identical (or substantially identical) business or economic interests may be treated as
 2
     though they are affiliated unless they can demonstrate otherwise. Family members,
 3
     persons with common investments, or firms that are economically dependent through
 4

 5   contractual (or other) relationships, are among those treated this way. Patterns of
 6 subcontracting, commingling of staff and/or facilities, and other veiled attempts to

 7
     disguise the true nature of the relationship may evidence an identity of interest. 13
 8
 9 C.F.R. § 121.103(t).

10          51.   Additionally, "Affiliation" exists under the "Newly Organized Concern
II
     Affiliation may exist where former officers, directors, principal stockholders,
12
     managing members, or key employees of one concern organize a new concern in the
13

14 same or related industry or field of operation, and serve as the new concern's officers,
15
     directors, principal stockholders, managing members, or key employees, and the one
16
     concern is furnishing or will furnish the new concern with contracts, financial or
17
18   technical assistance, indemnification on bid or performance bonds, and/or other

19 facilities, whether for a fee or otherwise ... A "key employee" is an employee who,
20
     because of his/her position in the concern, has a critical influence in or substantive
21

22
     control over the operations or management of the concern. 13 C.F.R. § 121.103(g).

23         52.    Eligibility for small business opportunities is generally determined on a
24
     procurement-by-procurement basis. Each procurement officer must classify the
25
     product or service being sought in a particular NAICS code, identify the size standard
26
27 that the SBA has set for that code and specify the standard in the solicitation, so
2 8 businesses can correctly determine if they qualify as small for that particular

                                                   - 16 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.17 Page 17 of 45




 1 solicitation. FAR 19.102. A business may generally qualify as small under their
 2
     primary NAICS code, but may not qualify as small for a particular procurement and
 3
     vice-versa.
 4

 5          53.    Businesses that do not qualify as a small business concern are labeled as
 6 "other than small." Being "other than small" is not the same as being large; it only
 7
     means that the company does not qualify under the parameters set by Congress and
 8

 9 the SBA to be classified as a small business concern for a procurement only available

10 to small businesses.
11
           54.     The SBA relies on businesses to self-certify their qualification as a small
12
     business as a condition of bidding on government contracts. Effective July 30, 2012,
13

14 registration has been required through the System for Award Management ("SAM").

15
     Prior to that time, contractors were required to register with the Central Contractor
16
     Registration ("CCR").
17
18         55.     In registering or renewing its registration (which must be done at least

19 annually), a business provides general information and, among other things, certifies
20
     and represents whether it is a small business.
21

22
           56.     It is a federal criminal offense to "misrepresent[] the status of any

23 concern or person as a 'small business concern' ... in order to obtain for oneself or
24
     another any" prime contract or subcontract. 15 U.S.C. § 645.
25
           57.     When a company bids on set-aside government contracts by
26
27 misrepresenting its organizational status or affiliations with larger, non-qualified

28

                                                   - 17 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.18 Page 18 of 45




 1   businesses, it takes contracts away from legitimate small businesses and undermines
 2
     the objectives of the SBA.
 3
               58.   The Small Business Act provides that any business that misrepresents its
 4
 5   status as a small business concern shall be subject to penalties under the False Claims
 6 Act. 15 U.S.C. § 637(m)(5)(C).
 7
               59.   Pursuant to 15 U.S.C. § 632(w)(l), there is a "presumption of loss to the
 8

 9 United States based on the total amount expended on the contract ... whenever it is

10 established that a business concern other than a small business concern willfully
11
     sought and received the award by misrepresentation."
12
               60.   Further, 15 U.S.C. § 632(w)(2) states that: The following actions shall be
13

14 deemed affirmative, willful, and intentional certifications of small business size and

15
     status:
16
               (A) Submission of a bid or proposal for a Federal grant, contract, [or]
17              subcontract ... reserved, set aside, or otherwise classified as intended for
18             award to small business concerns.
               (B) Submission of a bid or proposal for a Federal grant, contract, [or]
19             subcontract ... which in any way encourages a Federal agency to classify the
20             bid or proposal, if awarded, as an award to a small business concern.
               (C) Registration on any Federal electronic database for the purpose of
21             being considered for award of a Federal grant, contract, [or] subcontract ....
22
               C.    Native Hawaiian Organizations
23
               61.   NHO's have specifics regulations under the 8(a) Program. 13 CFR
24
25 § 124.110 et seq. NHO's as defined in§ 124.3, are eligible for participation in the 8(a)
26 program and other federal programs requiring SBA to determine social and economic
27
   disadvantage as a condition of eligibility. Such concerns must meet all eligibility
28

                                                      - 18 -
                                   Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.19 Page 19 of 45




 1   criteria set forth in§§ 124.101through124.108 and§ 124.112 to the extent that they
 2
     are not inconsistent with this section.
 3
           62.    A concern owned by a Native Hawaiian Organization must qualify as a
 4

 5   small business concern. The size standard corresponding to the primary industry
 6 classification of the applicant concern applies for determining size. SBA will

 7
     determine the concern's size independently, without regard to its affiliation with the
 8

 9 Native Hawaiian Organization or any other business enterprise owned by the Native

IO   Hawaiian Organization, unless the Administrator determines that one or more such
11
     concerns owned by the Native Hawaiian Organization have obtained, or are likely to
12
     obtain, a substantial unfair competitive advantage within an industry category. In
13

14 determining whether an NHO-owned concern has obtained, or is likely to obtain, a
15
     substantial unfair competitive advantage within an industry category, SBA will
16
     examine the firm's participation in the relevant six-digit NAICS code nationally.
17
18         63.    SBA will consider the firm's percentage share of the national market and

19 other relevant factors to determine whether the firm is dominant in a specific six-digit
20
     NAICS code with a particular size standard.
21

22
           64.    SBA does not contemplate a finding of affiliation where an NHO-owned

23 concern appears to have obtained an unfair competitive advantage in a local market,
24
     but remains competitive, but not dominant, on a national basis.
25
           65.    An NHO must establish that it is economically disadvantaged and that its
26
27 business activities will principally benefit Native Hawaiians. In order to establish that
28 an NHO is economically disadvantaged, it must demonstrate that it will principally

                                                   - 19 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.20 Page 20 of 45




 1   benefit economically disadvantaged Native Hawaiians. To do this, the NHO must
 2
     provide data showing the economic condition of the Native Hawaiian community that
 3
     it intends to serve.
 4

 5          66.    An NHO should describe any activities that it has done to benefit Native
 6 Hawaiians at the time its NHO-owned firm applies to the 8(a) BD program. In
 7
     addition, the NHO must include statements in its bylaws or operating agreements
 8

 9   identifying the benefits Native Hawaiians will receive from the NHO. The NHO must

10 have a detailed plan that shows how revenue earned by the NHO will principally
11
     benefit Native Hawaiians. As part of an annual review conducted for an NHO-owned
12
     Participant, SBA will review how the NHO is fulfilling its obligation to principally
13

14   benefit Native Hawaiians.
15
           67.     An NHO must control the applicant or Participant firm. To establish that
16
     it is controlled by an NHO, an applicant or Participant must demonstrate that the
17
18   NHO controls its board of directors, managing members, managers or managing

19 partners.
20
     VI.   Specific Allegations
21

22         A. FALSE CERTIFICATIONS

23         I.     The Dawson Group Defendants. Conspired to violate the FCA and
                  repeatedly violated the FCA By Making, Using and Presenting
24
                  Materially False Claims and Records to the United States to Acquire
25                Certification as SBA 8(a) Small and Disadvantaged Businesses and a
                  Native Hawaiian Organization
26
27

28

                                                    - 20 -
                                 Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.21 Page 21 of 45




 1         68.    The SBA provides opportunities to companies that have been qualified
 2
     as an 8(a) disadvantaged business. The Dawson Group Defendants abused and
 3
     unlawfully used these laws to maintain 8(a) status and be awarded 8(a) contracts as a
 4
 5   small and disadvantaged business and NHO.
 6         69.    SBA rules constrain the management ofNHOs. A native can manage all
 7
     the companies s/he wants. A non-native manager cannot manage more than two (2)
 8

 9 8(a) NHO business concerns. Yet, Billy Cress, a non-native, was always the manager
10 of the Dawson Group Defendant companies. Brian Hara is the Chief Financial
11
     Officer across all Dawson Group Defendant companies. Both are non-Hawaiian
12
     natives and thus should be limited to two (2) positions. The business structure and
13
14 management are a part of the SBA representations and certifications (aka: Reps &

15 Certs) process ensuring the company doesn't have a non-native manager controlling
16
     more than one company.
17

18         70.    Dawna Smith the Secretary and officer of the Hawaii Native Corporation

19 Board of Directors and knowingly provided the false and misleading representations
20
     and certifications regarding native management and control to the SBA and to GSA
21
     for the Dawson Group Defendants and other defendant companies. Ms. Smith was
22
23   also the Director, Human Resources for each company.
24
           71.    The Dawson Group Defendants, their officers and employees abused
25
     their SBA 8(a) status and conspired to circumvent the rules established for SBA 8(a)
26
27   qualified entities and filed false, material statements with the United States.
28

                                                   - 21 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.22 Page 22 of 45




 1           72.   The Dawson Group Defendants have been awarded millions of dollars of
 2
     contracts with the Department of Defense and other federal agencies. In its
 3
     submission of bids for these contracts the Dawson Group Defendants falsely
 4
 5 represented that each particular subsidiary qualifies as a SBA 8(a) business. They

 6 also falsely certified to the government that the particular SBA 8(a) business entity
 7
     will perform the contract and is in compliance with laws requiring it to perform at
 8

 9 least 51 % of the work. Each submission contained a "Program Management" section
10   describing the organization structure with Billy Cress, a non-Native Hawaiian, as the
11
     President of each company, Dawna Smith, a non-Native Hawaiian, as the Director of
12
     Human Resources, and other Dawson Group Defendant managers who were also
13
14   non-Native Hawaiians holding the same key personnel roles in each of the
15
     companies. Essentially, they kept the same organizational chart changing only the
16
     name of the company.
17
18           73.   Once awarded these government contracts, the Dawson Group

19 Defendants presented claims for payment to the United States based on the same
20
     representations and certifications regarding the SBA SDB entity that performed the
21

22
     work.

23           74.   Certain employees of the Dawson Group Defendants resigned from their
24
     positions when compelled by their employer to make false statements and
25
     representations to the United States.
26
27           75.   Officers and employees of the Dawson Group Defendants are

28   compensating themselves through multiple SBA 8(a) contracts simultaneously by
                                                  - 22 -
                               Relator Eugene R. Sellers' Qui Tarn Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.23 Page 23 of 45




 1   taking "excessive withdrawals" in violation of 13 CFR 124.l 12(d) and
 2
     misrepresenting this information in certifications to the United States.
 3
           76.    A withdrawal from the company can include owner's salaries and
 4

 5   retirement contributions, rent paid to affiliated companies, distributions in excess of
 6 the amount required to pay taxes generated by the business, and loans to related

 7
     parties. These withdrawals also include payments to family members not employed
 8

 9 by the company. To avoid violating the excessive withdrawal rules, a company with
10 annual sales of $1 million or less must limit withdrawals to $250,000 annually,
11
     companies with sales between $1 million and $2 million must limit withdrawals to
12
     $300,000, and if company sales exceed $2 million, the annual limit for withdrawals is
13
14 $400,000. As the ultimate goal of the program is to help business owners strengthen

15
     their company to be able to survive in the full and open competition after graduation,
16
     the SBA strictly enforces these limitations and excessive withdrawal rules, which
17
18 causes participants to keep their earnings in the company until graduation.

19         77.    An example of Defendant Dawson Group's efforts to circumvent the
20
     excessive withdrawals regulations involved a contract awarded on by the Air Force to
21
     Dawson Enterprises in December of2016. Specifically, a $21,357,584 contract,
22

23 FA2823-l 7-C-4010, for construction of modular buildings at Eglin Air Force Base,
24
     Florida, to be complete by August 31, 2017. This award was the result of a sole-
25
     source acquisition which was received based on the Dawson Group Defendants
26
27 certification in the 8(a) Program.

28

                                                  - 23 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.24 Page 24 of 45




 1         78.   Bobby and Elodia Miller are the principal officers for Defendant
 2
     Program and Construction Management, LLC and Dawson Group Defendant
 3
     employees. Neither are native Hawaiians. Program and Construction Management
 4

 5 principle owners are JeffBleke, Wes Lane and Billy Cress who are all Dawson
 6
     Group Defendants employees and are not native Hawaiian.
 7
     Billy Cress is the President of the Dawson Group Defendants and is not a native
 8

 9 Hawaiian
10         79.   After the award of the Air Force contract FA2823-17-C-4010, Billy
11
     Cress directed Elodia Miller to cause Program and Construction Management to
12
     invoice Dawson Enterprises $100,000 for undisclosed work. She complied. In
13
14 January 2017, Program and Construction Management was paid $100,000. Billy
15
     Cress then directed Elodia Miller to provide him a check from Defendant Program
16
     and Construction Management written to Billy Cress for $100,000.
17
18         80.   This allowed Billy Cress to receive excessive compensation in violation

19 of SBA and NHO Program regulations without it being reflected in possible audits of
20
     the Dawson Group Defendants.
21

22         11.   The Dawson Group Defendants Conspired to violate the FCA and
                 repeatedly violated the FCA By Making, Using and Presenting
23               Materially False Claims and Records to the United States to acquire
                 CAGE Codes from the GSA for use in bidding on federal contracts
24

25
           81.   The Government Services Administration, through the System for
26
27 Award Management, issues Commercial and Government Entity Codes (CAGE) to
28   federal contractors. A CAGE Code is required to be awarded a federal government
                                                 - 24 -
                              Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.25 Page 25 of 45




 1   contract. To be issued a CAGE Code, contractor's representatives must annually
 2
     make a series of certifications regarding their compliance with the FAR and DF ARs.
 3
     They must also certify their status and compliance with SBA regulations.
 4
 5          82.   The Dawson Group Defendants, their officers and employees have
 6
     abused their SBA 8(a) status and conspired to circumvent the rules established for
 7
     SBA 8(a) qualified entities and filed false, material statements with the United States
 8

 9 to be awarded contracts yet certified their SBA status when annually renewing their
10 status to receive CAGE codes.
11
           83.    Certain employees of the Dawson Group Defendants resigned from their
12
     positions when compelled by their employer to make false statements and
13
14 representations to the United States in the annual certifications made to receive

15
     CAGE codes utilized for bidding on federal contracts.
16
           iii.   The Dawson Group Defendants conspired to violate the FCA and
17                have repeatedly violated the FCA ny making false and fraudulent
18                certifications to be awarded classified contracts and have allowed
                  access to International Traffic in Arms Regulations (ITAR) and
19                Export Administration Regulations (EAR) controlled information to
20                foreign nationals in violation of United States laws and their
                  contractual certifications
21

22
           84.    The Federal Acquisition Regulation (FAR) defines a "Classified
23
     Contract" as "Any contract that requires, or will require, access to classified
24

25 information (Confidential, Secret, or Top Secret) by the contractor or its employees in
26 the performance of the contract. A contract may be a classified contract even though
27
     the contract document itself is not classified." All "Classified Contracts" must have,
28

                                                   - 25 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.26 Page 26 of 45




 1 at a minimum, the Clause 52.204-2, Security Requirements, incorporated into the
 2
     contract. This clause binds the contractor to meet the security requirements identified
 3
     in the National Industrial Security Program Manual (NISPOM).
 4

 5         85.    The FAR says federal entities "shall" use a DD Form 254 (Contract
 6 Security Classification Specifications) for classified contracts. This form must be part

 7
     of the contract package and is used to identify other security requirements are
 8

 9 imposed on a contractor. The DD 254 informs the contractor of the level of
1O information they will be required to access, the level of security clearance the
11
     contractors will need, and how they will process, store, transmit, and destroy the
12
     classified information when the contract is complete. If the contractor then
13

14 subcontracts the work, they are obligated, under the National Industrial Security
15
     Program, to pass those requirements on to the subcontractor.
16
           86.    Contracts requiring work that is unclassified but sensitive should also be
17
18 evaluated to ensure that contractors have undergone an appropriate level of

19 background investigation to perform the required duties, and contractors must be
20
     made aware of any procedures or requirements regarding proper protection of
21

22 unclassified but sensitive information.
23         87.   Because of his security clearance and background in intelligence, the
24
     Relator was hired by the Dawson Group Defendants to help secure contracts with
25
     federal intelligence agencies such as the Central Intelligence Agency (CIA), the
26
27 Defense Intelligence Agency (DIA), the National Security Agency (NSA), the United

28 States Department of Defense, and the Federal Bureau of Investigations (FBI). By

                                                  - 26 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.27 Page 27 of 45




 1 the time he resigned, Relator had secured contracts valued at $40.5 million annually
 2
     and $106, 435,112 over the life of the contract. See Exhibit A.
 3
           88.    Of the 23 contracts Relator had a role in securing, seven (7) had a
 4

 5 security clearance of Top Secret; 11 had a security clearance of Secret; one (1) was
 6 Confidential and three (3) were unclassified. See Exhibit A.

 7
           89.    The Dawson Group Defendants certify on each one of their "cleared" or
 8

 9 U.S. contracts that there is no Foreign Ownership or Controlling Interests. The

10 Controlling Interests specifically addresses management and leadership of the
11
     company.
12
           90.    Shail Jondhale, the Dawson Group Defendants Director of Accounting,
13

14 is not a U.S. citizen. He is a citizen of India. Johndale sees every contract awarded to

15
     the Dawson Group Defendants including classified information He is identified as the
16
     POC for every Dawson company registration in www.SAM.gov. The System for
17
18 Award Management is a government run site for contractor registration.

19         91.   Lyon (a/k/a Leon) De Souza, the Dawson Group Defendants Director for
20
     Strategic Planning is not a U.S. citizen. He is a dual Canadian and South African
21
22
     citizen. He is the point of contact for Dawson Federal. DeSouza lives in San Diego.

23   He has a Department of Defense Common Access Card (CAC) to access military
24
     installations and government facilities in San Diego including the Navy Base, the
25
     Naval Air Station and the SPAWAR facilities. He also used his CAC to enter the U.S
26
27 Army Corps of Engineers facility in Los Angeles, CA.
28

                                                  - 27 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.28 Page 28 of 45




 1         92.    The HNC is governed by a three (3) member Board of Directors (BOD).
 2
     Christopher Dawson is the Chairman of the BOD and Chief Executive Officer over
 3
     all of the Dawson Group Defendant companies. He is a native Hawaiian and has the
 4
 5 appropriate security clearances. Beatrice Dawson is a member of the HNC BOD and
 6 is a U.S. citizen but does not have a security clearance. Donne Dawson is the third

 7
     member of the BOD and a Hawaiian native but also a Canadian citizen. Neither
 8

 9 Beatrice nor Donne Dawson are eligible to manage of any of the Dawson "cleared"

10 companies which include Dawson Technical, Dawson Federal, Dawson Enterprises,
11
     Dawson Solutions and D7, which is essentially all of the Dawson Group Defendants.
12
     Christopher Dawson was the only eligible native Hawaiian to run the companies
13

14 under the SBA program and he was never involved with any of the cleared companies
15
     or contracts. Billy Cress, the President of all of the Dawson Group Defendants has a
16
     TOP SECRET clearance and was the Key Management Person for all of the cleared
17
18 contracts and cleared companies as submitted by the Dawson Group Defendants to

19   the Defense Security Service per the NISPOM.
20
           93.   Despite Relators best efforts, the Dawson Group Defendants did not
21
     have the appropriate safeguards in place to be awarded classified contracts and
22
23 protect classified material.
24
           iv.   The Dawson Group Defendants Conspired to violate the FCA and
25               repeatedly violated the FCA By Making, Using and Presenting
                 Materially False Claims and Records to the United States to be
26               awarded contracts by the United States and receive payments from
27               the United States
28

                                                  - 28 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.29 Page 29 of 45




 1          94.    Each time the Dawson Group Defendants bid on and or were awarded a
 2
     federal contract, they made representations and certifications that they were
 3
     compliant with SBA 8(a) Program regulations, the FAR and the DFAR. (See contract
 4

 5   list --Exhibit A).
 6          95.    The Dawson Group Defendants were awarded the contracts listed in
 7
     Exhibit A, and many others, based on their false and fraudulent representations and
 8

 9 certifications.

10          96.    The false and fraudulent representations and certifications made to the
11
     United States in connection with these contracts listed in Exhibit A were material.
12
     Had the government known the truth, the contracts would not have been awarded, nor
13

14 payments made by the United States.
15
           97.     A majority of the contracts awarded to the Dawson Group Defendants
16
     came from the Department of Defense (DoD). The Dawson Group Defendants
17
18 submitted invoices or DD250s to the Department of Defense in the Wide Area

19 Workflow (WAWF) computer-based system. Effective July 2018 that system became
20
     iRAPT - Invoicing, Receipt, Acceptance and Property Transfer. WA WF and iRAPT
21

22 enable electronic form submission of invoices, government inspection, and
23 acceptance documents. Once those invoiced were processed, the Defense Financial
24
     Accounting System (DF AS) made payments to the Dawson Group Defendants on
25
     behalf of the United States the Department of Defense on the contracts listed in
26
27 Exhibit A, and many others.
28

                                                   - 29 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.30 Page 30 of 45




 1           98.    As with DoD contracts, the Dawson Group Defendants submitted false
 2
       and fraudulent invoices for payment to all of the United States entities after being
 3
       awarded those contracts.
 4
 5           99.    The Dawson Group Defendants acted, at a minimum, with reckless
 6 disregard or deliberate ignorance with respect to the truthfulness of its claims for
 7
      payment and the records underlying those claims.
 8
 9           100. The other corporate Defendants, and the officers and employees acted

10    with actual knowledge, reckless disregard, or deliberate ignorance when they created
11
      false invoices and made other false records and statements to get false or fraudulent
12
      claims paid by the United States or caused the Dawson Group Defendants to submit
13

14 false claims to the United States.
15
             B. COST MISCHARGING
16

17                  i.    Dawson Group Defendants fraudulently transferred money
18                        and assets to companies owned by Dawson Group Defendant's
                          officers and employees and/or paid them for "phantom"
19                        services that were not performed
20

21           101.    The Government's acquisition of goods and services is governed by the
22
      Federal Acquisition Regulation (FAR) (codified at Title 48 of the Code of Federal
23
      Regulations), the applicable provisions of which, including the FAR's cost principles,
24

25    were incorporated into federal contracts.
26           102.   Under the FAR and the contracts awarded Dawson Group Defendants,
27
      they were entitled to reimbursement for its allowable costs. To be allowable, a cost
28

                                                     - 30 -
                                  Relator Eugene R. Sellers' Qui Tam Complaint
     Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.31 Page 31 of 45




 1 must be incurred, reasonable, allocable to the contract, and not otherwise unallowable
 2
      under applicable statutes and regulations. FAR 31.201-2.
 3
             103. A cost is reasonable "if ... it does not exceed that which would be
 4
 5 incurred by a prudent person in the conduct of competitive business." FAR 31.201-3.
 6 Reasonableness depends on a "variety of considerations and circumstances," but

 7
      generally includes the contractor's: (a) adherence to sound business practices; (b)
 8

 9 commitment to arm's length bargaining; (c) attention to its responsibilities to the
10    Government; and (d) adherence to its own established practices. Id.
11
            104. Under the FAR, the Dawson Group Defendants had a duty, when
12
      awarding subcontracts for work, to "[c]onduct appropriate cost or price
13
14 reasonableness analyses to establish the reasonableness of proposed subcontract

15
      prices." FAR 15.404-3(b)(l).
16
            105. The two preferred methods for ensuring the reasonableness of
17
18 subcontract prices are adequate price competition and comparison of the price with

19 previous prices for the same or similar items. FAR 14.404-l(b)(2)(i) and (ii), and
20
      (b )(3 ). In fact, the FAR requires the award of subcontracts on a competitive basis "to
21
      the maximum practical extent." FAR 52.244-5.
22

23          106. In a firm fixed price contract (FFP) the government pays an agreed-
24
      upon, set price for goods and services regardless of what it costs the contractor to
25
      provide. The government agency overseeing the contract is not required to pay for
26
27 any inefficiencies or delays on the part of the contractor. The FFP contract

28    encourages a contractor to be efficient in its operations in order to make a profit. If
                                                    - 31 -
                                 Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.32 Page 32 of 45




 1 the contractor provides the good or service for less than the agreed-upon price, the

 2
     difference is profit. Conversely, ifthe government contractor has unnecessary delays
 3
     or expenses that cause their costs to go over the agreed-upon price, the contractor will
 4

 5   bear the loss.
 6          107. In a time and materials (T&M) contract, the government contractor is
 7
     reimbursed by the government for the time spent and materials used to produce a
 8

 9 good or service. As opposed to a FFP contract, the price of a good or service cannot
10 usually be estimated at the time the contract is agreed to. As the government
11
     contractor incurs additional costs in executing the contract, they are entitled to
12
     reimbursement by the government.
13
14          108. The Dawson Group Defendants purposely charged costs that were not
15
     allowed by the contracts misclassifying them as allowable costs. Dawson Group
16
     Defendants annually procure season tickets to Dallas Cowboy football games and
17
18 parking passes which are only provided to Dawson Group Defendant officers and are

19 not part of an employee recognition program. These costs are "charged" as Other
20
     Direct Costs to various projects. They also procure season court side tickets to San
21
     Antonio Spurs basketball games for officers and are not part of an employee
22

23 recognition program. These costs are also "charged" as Other Direct Costs to various
24
     projects.
25
            109. The Dawson Group Defendants engaged in a cost mischarging scheme
26
27 where they intentionally shifted costed and expenses between different contracts.

28 Starting in 2016, Dawson Group Defendants began a program called "Inter Company
                                                   - 32 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.33 Page 33 of 45




 1   Transfers" moving funds from one Dawson Group Defendant company to another
 2
     unrelated to the actual contract or direct costs. In 2016, Dawson Technical, LLC
 3
     graduated from the 8(a) program. The "Inter Company Transfers" were a means to
 4
 5 move funds from active 8(a) companies to Dawson Technical in efforts to circumvent

 6 the 8(a) excessive withdrawal provisions. These transfers were structured to be
 7
     payments on unspecific subcontracts between Dawson Technical and the Dawson
 8

 9 Group Defendant company actively participating in the 8(a) program.

10         110. As an example of this fraudulent cost mischarging, in October of2013,
11
     Defendant Dawson Federal was awarded a contract for Grounds Maintenance and
12
     snow removal at the Air Force Academy in Colorado Springs, CO, Contract#
13
14 FA7000- 14-D-0001 valued at $2,098,532 a year. Dawson Federal has been awarded

15
     this contract each year through October 30, 2018.
16
           111. Dawson Federal purchased the equipment needed to perform this
17
18 contract such as lawn mowers, snow blowers, trucks, etc. from the previous

19 contractor that had been awarded this contract.
20
           112. From November 2013 through October 2018, Defendant Wagon Wheel,
21
     which was owned and operating by officers and employees of Dawson Group
22
23 Defendants, invoiced Dawson Federal for $7,000 per month to lease the equipment
24
     already owned by Dawson Federal. This is a Time and Materials contract, so the
25
     Wagon Wheel invoices were used to create Dawson Federal's fraudulent monthly
26
27 invoice to the Air Force.
28

                                                  - 33 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.34 Page 34 of 45




 1         113. The Dawson Group Defendants also fraudulently invoiced the United
 2
     States for "phantom" or non-existent good and services. As an example of this
 3
     fraudulent phantom cost mischarging, on December 5, 2016, the Air Force awarded
 4
 5 Dawson Enterprises LLC a $21,357,584 FFP contract FA2823-17-C-4010 for

 6 construction of modular buildings at Eglin Air Force Base, Florida, to be complete by

 7
     Aug. 31, 2017. This award was the result of a sole-source acquisition received by
 8

 9   virtue of the companies 8(a) status.

10         114. Dawson Enterprises subcontracted with Defendant BD Solutions for
11
     consulting work on the Air Force contract FA2823-l 7-C-4010. Bobby Miller and
12
     Dwayne Sellers are principal officers for Defendant BD Solutions and active Dawson
13

14 Group Defendant employees. Neither are native Hawaiians.
15         115. Bobby Miller and Elodia Miller are the principal officers of Defendant
16
     Program and Construction Management, LLC and Dawson Group Defendant
17
18   employees. JeffBleke, Wes Lane and Billy Cress are principle owners of Defendant

19 Program and Construction Management and Billy Cress was the President of the
20
     Dawson Group Defendants; Wes Lane is a General Manager and Officer of Dawson
21
     Group Defendants; and, JeffBleke is an employee of Dawson Group Defendants.
22

23   None are native Hawaiians.
24
           116. After the award of the Air Force contract FA2823-17-C-4010, Billy
25
     Cress directed Elodia Miller to have Program and Construction Management to
26
27 invoice Dawson Enterprises $100,000 for undisclosed "phantom" work. She

28   complied. As noted in paragraph 79 above, in January 2017, Program and
                                                   - 34 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.35 Page 35 of 45




 1 Construction Management was paid $100,000. Billy Cress then directed Elodia Miller
 2
     to provide him a check for $100,000.
 3
                 ii.   Officers and employees of the Dawson Group Defendants own
 4
                       companies that fraudulently invoice Dawson Group
 5                     companies for work performed as vendors or subcontractors
                       to circumvent the SBA 8(a) Program regulations, Federal
 6                     Acquisition Regulations (FAR), and Defense Federal
 7                     Acquisition Regulations (DFAR).

 8
 9         117. An example of false invoicing and cost mischarging by officers and

10   employees of the Dawson Group Defendants that own companies that fraudulently
11
     invoice Dawson Group companies for work performed as vendors or subcontractors
12
     also involved Air Force Contract FA2823-l 7-C-4010. Defendant Sandlot Ventures,
13
14   is a company owned and operated by officers and employees of Dawson Group
15 Defendants, Jeffrey Bleke, Wes Lane, and Billy Cress. Sandlot purchased furniture
16
     using Dawson Group Defendant funds for just over $200K. Sandlot Ventures then
17
18   added $1 OOK for shipping and handling and invoiced Dawson Group Defendants.

19 The Dawson Group Defendants used that invoice to bill the Air Force $306K on
20
     contract FA2823-17-C-4010.
21

22
           118. Another example of false invoicing and cost mischarging by officers and

23 employees of the Dawson Group Defendants that own companies that invoice
24
     Dawson Group companies for work performed as vendors or subcontractors involved
25
     Defendant Total Reliant Consulting (TRC). TRC is owned by Frank Gilbert, Ronald
26
27 Dryburgh and Dwayne Sellers. Mr. Sellers is an officer and employee of Dawson

28 Group Defendants.
                                                 - 35 -
                              Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.36 Page 36 of 45




 1          119. In June 2015, Dawson Federal was awarded the Nuclear Munitions
 2
     Command and Control (NMC2) Data Management Services (DMS) contract
 3
     FA9401-15-C-0006 at Kirtland Air Force Base in Albuquerque, New Mexico for
 4

 5   $698,793.16 per year. Dwayne Sellers salary was paid by Dawson Federal for his
 6
     work on the NMC2 contract. Mr. Sellers is also a principle owner ofTRC and
 7
     received proceeds from that contract. That contract is the only source of revenue for
 8

 9 TRC.

10         120. In 2015, Mr. Gilbert and Mr. Dryburgh were full-time employees of
11
     Booz Allen Hamilton (BAH). They were able to convince the Air Force to separate
12
     their small effort from the larger BAH contract which the Air Force did. That effort
13
14   was developed into the NMC2 contract that was a directed, sole source award to
15
     Dawson Group Defendants. TRC was subsequently created and provided the
16
     subcontract by Dwayne Sellers who was the Director of Contracts for the Dawson
17
18 Group Defendants. Mr. Gilbert, Dryburgh and Sellers are the principle owners of

19 TRC. All three (3) were Dawson Group Defendant employees and none were native
20
     Hawaiians. When Dawson Group Defendants received the contract, TRC was able to
21

22
     bill work done by Dawson Group Defendants on the contract as work performed by

23 the subcontractor, TRC.
24
                 iii.   Unexplained $500,000 Disbursement to Wagon Wheel, a
25                      Defunct Company
26         121. In June 2018, Dawson Federal, an SBA 8(a) company dispersed exactly
27
     $500,000 in an undisclosed transaction to Wagon Wheel.
28

                                                  - 36 -
                               Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.37 Page 37 of 45




 1          122. Relator saw this unexplained disbursement in June 2018, Dawson Group
 2
     Defendants held a program managers training titled, "PM 101". The instructors
 3
     provided detailed training on JAMIS the Enterprise Resource Planning and DCAA
 4
 5   compliant software the companies use. One of the functions discussed was Accounts
 6   Payable. The instructor put up a spreadsheet on the screen which displayed all of the
 7
     Accounts Payable which included a $500,000 payment to Wagon Wheel, a defunct
 8

 9 company. In 2013, Wagon Wheel (a Texas Company) voluntarily discontinued
10 operations.
11
            123. Wagon Wheel was a venture started by Chris Dawson, the CEO of the
12
     Dawson Group Defendants, Billy Cress, the President of the Dawson Group
13

14   Defendants, and Bryan Hara, the Hawaiian Native Corporation Treasurer and former
15 Chief Financial Officer for the Dawson Group Defendants. Both Chris Dawson and
16
     Bryan Hara reside in Hawaii and do not routinely travel to San Antonio, Texas. Their
17
18   most recent trip was in 2016.

19          124. In 2013, Wagon Wheel voluntarily discontinued operations. Relator
20
     understands Billy Cress has access to and control over the Wagon Wheel bank
21
     account located in Texas. Relator believes the payment was shown inadvertently as
22
23 the even number and a payment to a defunct company owned by Dawson Group
24
     Defendant insiders is a red flag for an illegal disbursement.
25
                 iv.     Time Card Fraud/Labor Mischarging
26
27          125. During the November 2017 Annual Meeting of the Dawson Group

28 Defendants, Chris Dawson, Chairman of the Board and Chief Executive Officer of
                                                   - 37 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.38 Page 38 of 45




 1   the Dawson Group Defendants, along with his sister Lani Dawson, Chief Advocate,
 2
     Native Hawaiian Corporation, discussed cash flow issues the company was facing.
 3
           126. The next month, in early December 2017, Mike Patterson, the General
 4
 5 Manager of the Dawson Group Defendants sent an email to overhead employees
 6 directing them to charge their overhead time to a rotating series of charge codes to

 7
     select Dawson Group Defendant projects in an attempt to lower Overhead costs. Most
 8

 9 of the project managers complained because they did not want those overhead
10 charges on their projects.
11
           127. Relator confronted Mike Patterson about the issue since two of his
12
     employees McNally and Ferguson had those charges on time cards that Relator
13
14 rejected. Relator was removed as time card approver and time cards were then were

15
     approved by Patterson.
16
           128. Another example time card fraud and labor mischarging involved Air
17
18 Force Contract FA2823-17-C-4010 discussed above. The salaries of Bobby and

19 Elodia Miller were invoiced monthly to the contract. Bobby and Elodia Miller are
20
     married. Bobby Miller was the site superintendent and Elodia Miller was the
21
     purchasing agent for all supplies and materials for the project. Their time was also
22
23 charged to the program twice. Once as employees of Defendant Program and
24
     Construction Management, but masked as "Labor" on their invoice to Dawson Group
25
     Defendants and once as Dawson Group Defendant employees working on the
26
27 contract. The United States was billed twice for their labor.

28

                                                   - 38 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.39 Page 39 of 45




 1                                       COUNT I
                         Conspiracy to Violate the False Claims Act
 2
                                 31 U.S.C. § 3729(a)(l)(C)
 3
 4
            129. Relator repeats and realleges paragraphs 1through128 above as if fully
 5
     set forth herein.
 6
 7          130. Beginning at least as early as 2014 and continuing through the date of

 8 this Complaint, the Defendants willfully conspired to:
 9
                  a.     knowingly present, or cause to be presented, false or fraudulent
10

11
           claims for payment or approval by the United States;

12                b.     knowingly make, use, or cause to be made or used, false records
13
           or statements material to false or fraudulent claims; and
14
                  c.     knowingly make, use, or cause to be made or used, false records
15

16         or statements material to an obligation to pay or transmit money to the United

17         States all in violation of31 U.S.C. § 3729(a)(l).
18
            131. One or more of Defendants performed various overt acts in furtherance
19

20         the conspiracy, including but not limited to the following:

21             a. Making, using and presenting materially false and fraudulent
22
                  certifications to the United States;
23
               b. Falsely and fraudulently acquiring certification as a SBA 8(a) small and
24

25                disadvantaged business and NHO;
26             c. Falsely and fraudulently acquiring CAGE Codes from the Government
27
                  Services Administration (GSA) for use in bidding on federal contracts;
28

                                                   - 39 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.40 Page 40 of 45




 1           d. Falsely and fraudulently making certifications to be awarded contracts
 2
                  by the United States;
 3
             e. Falsely and fraudulently making representations to be awarded contracts
 4

 5                which allowed access to International Traffic in Arms Regulations
 6                (!TAR) and Export Administration Regulations (EAR) controlled
 7
                  information to foreign nationals in violation of United States laws and
 8

 9                their contractual certifications.

10           f. Making, using and presenting materially false and fraudulent records and
11
                  claims to the United States for payment;
12
             g. Invoicing for work performed as vendors or subcontractors to
13

14                circumvent the SBA 8(a) Program regulations, Federal Acquisition
15                Regulations (FAR), and Defense Federal Acquisition Regulations
16
                  (DFAR);
17

18           h. Engaging in cost and labor mischarging and time card fraud by

19                improperly charging time and material expenses to the United States
20
                  under various contracts to circumvent the FAR, DFAR and SBA 8(a)
21
                  regulations; and
22
23           1.   Creating false invoices to pay for "phantom" services that were not
24
                  performed.
25
          132.    All of these false statements, claims and certifications were material in
26
27 that, had the government known the truth, the contracts would not have been

28 awarded, nor payment made on these contracts.
                                                   - 40 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.41 Page 41 of 45



 1                                        COUNT II
                                       False Claims Act
 2
                                   31 U.S.C. § 3729(a)(l)(A)
 3                        Presentation of False or Fraudulent Claims
 4
 5          133. Relator repeats and realleges paragraphs 1through128 above as if fully
 6 set forth herein.
 7
            134. Defendants knowingly presented, or caused or conspired to be presented,
 8

 9 false or fraudulent claims for payment or approval.

10          135. By virtue of the false or fraudulent claims knowingly made or caused to
11
     be made by Defendants, the United States suffered damages and therefore is entitled
12
     to recover its damages, treble damages under the False Claims Act, and a civil
13
14   penalty for each violation thereof.
15
                                         COUNT III
16                                    False Claims Act
                                   31 U.S.C. § 3729(a)(l)(B)
17                       Making or Using False Records or Statements
18                         Material to False or Fraudulent Claims

19

20          136. Relator repeats and realleges paragraphs 1through128 above as if fully

21   set forth herein.
22
            137. Defendants knowingly made, used, or caused or conspired to be made or
23
     used, a false record or statement material to a false or fraudulent claim;
24

25          138. By virtue of the false records or false statements knowingly made or
26 caused to be made by Defendants, the United States suffered damages and therefore
27

28

                                                   - 41 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.42 Page 42 of 45



 1 is entitled to recover its damages, treble damages under the False Claims Act, and a

 2
     civil penalty for each violation thereof.
 3
           PRAYER FOR RELIEF
 4

 5         WHEREFORE, Relator requests that judgment be entered in favor of the
 6 United States and against Defendants jointly and severally as follows:
 7
            1.    For an award of damages in the amount of at least $106,435, 112.67
 8

 9 reflecting the minimum value of the contracts obtained by Defendants' improper
10   conduct;
11
           2.     For an award of treble damages under the False Claims Act in the
12
     amount of at least $319,305,338 million;
13

14         3.     For civil penalties reflecting the maximum penalty available under the
15
     False Claims Act ($11,000) for each false statement or claim;
16
           4.     For injunctive relief;
17

18         5.     For an award to Relator in the maximum amount permitted under 31

19 U.S.C. § 3730(d) or any other applicable law, including alternate remedy provisions;
20
           6.     For an award to Relator of court costs, litigation expenses, and
21
     reasonable attorney's fees; and
22

23

24
25

26
27

28

                                                   - 42 -
                                Relator Eugene R. Sellers' Qui Tam Complaint
 Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.43 Page 43 of 45




 1       For all such further relief as may be just and proper.
 2
         Plaintiff demands a jury trial.
 3

 4
 5 Dated: December 19, 2018
 6

 7

 8

 9
                                            Robert E. Connolly (CA bar# 320382)
                                            bob@reconnollylaw.com
10
                                            Law Office of Robert E. Connolly
                                            301 N. Palm Canyon Drive
11
                                            Suite 103; #241
                                            Palm Springs, California 92262
12
                                            (215) 219-4418
                                            Counsel for Relator Eugene Sellers
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 43 -
                             Relator Eugene R. Sellers' Qui Tam Complaint
                             Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.44 Page 44 of 45




 Air Information Operations           Camp Shelby, MS                   Camp Shelby,                                 DAWSON
                                                               Open                     SECRET          10242                      6UTH1 [ $        676,724.90    3   7    $   2,030,174.70
           Center                    W9127Q-16-P-0128                      ARNG                                       Federal



CENTRIXS Network Operation       Centrix (W912CN-14-C-0024)                                                          DAWSON
                                                               Closed      Army          SECRET         20048                                  $     69,408.S2    3   4    $         208,22S.S6
     and Maintenance               Contracts ends Mar 17                                                             Technical



                                  DIA CC0-4 (HHM402-16-C-                                                            DAWSON
Cl Functional Support Services                                 Open         DIA        TOP SECRET       10231                      6UTH1   I$      1,126,S20.10   5   5    $   9,821,440.21
                                           0072)                                                                      Federal

     USAICoE G3 and                                                                                                  DAWSON
                                  G-3 (W91RUS-16-C-0049)       Open       INSCOM       TOP SECRET       10243                      S7JHS   I$       494,611.20    5   2    $   2,493,333.96
  Quality Assurance Office                                                                                           Solutions

ARNG Installation Notification
                                                                                                                     DAWSON
 and Warning System (INWS)       INWS (W912DY-16-C-0040)       Open        ARNG          SECRET         1024S                      S7JHS   I$      2,989,197.99   3   24   $   8,967,S93.97
                                                                                                                     Solutions
      Support Contract


                                      KBS - Ft, Arizona
  Knowledge Based Services                                     Open       INSCOM       TOP SECRET       10292       DAWSON-ISC    I 7LSD1 I $      6,089,264.31   3   25   $   18,267,792.93
                                     W900KK-17-C-0020                                                                Group, LLC

    Naval Computer and
                                       NCTAMS PAC
 Telecommunications Area                                                                                             DAWSON
    Master Station Pacific
                                     N00604-16-F-3004          Open         BAE          SECRET       3031003.003
                                                                                                                      Federal
                                                                                                                                   6UTH1   I   $    433,2S4.10    2   14   $         866,508.20
                                      BAE is the Prime
      {NCTAMS PAC)

Nuclear Munitions Command
                                                                                                                     DAWSON
 and Control (NMC2) Data          NMC2 (FA9401-15-C-0006)      Open       AFNWSC         SECRET         10106                      6UTH1 I     $    698,793.16    5   2    $    3,493,965.80
                                                                                                                      Federal
   Management Services

 Replace EHW 1 & 2 Bull Rail     NSB Kings Bay (N694S0-16-D-                                                         DAWSON
                                                               Open       NAVFAC       Confidential                                6UTH1 \     $    161,000.00    1   9    $         161,000.00
        Receptacles                         1116)                                                                     Federal
                                                                                                                     DAWSON
System Security Engineering
                                  SSES (FA7037-15-C-0003}      Open         2SAF       TOP SECRET        10046        lnnove      6UGM71       $   5,187,084.00   3   12   $ 1S,561,2S2.00
         Services
                                                                                                                     Solutions

    FBI Onsite Piping and
                                                                                                                     DAWSON
Plumbing Inspection Services       DJF-16-1200-V-0005131       Open         FBI        Unclassified     10247                      6UTH1   l $                    0   0    $
                                                                                                                      Federal
           IDIQ)

FBI Physical Security Upgrades                                                                                       DAWSON
       -- Martinez, CA
                                   DJF-16-1200-0-0003284       Open         FBI        Unclassified      10247                     6UTH1   I$       219,000.00    1   0    $         219,000.00
                                                                                                                      Federal

    Modernize Enterprise                                                                                             DAWSON
        Terminals
                                     W1SP7T-09-D-H001          Open        Army          SECRET         10029                      37SH3   I$       376,811.93    1   6    $         376,811.93
                                                                                                                      Federal

  FBI Piping and Plumbing                                                                                            DAWSON
  Assessment (Task Order)
                                   DJF-16-1200-0-0001S97       Open          FBI       Unclassified      10214                     6UTH1   I$       100,000.00    1   0    $         100,000.00
                                                                                                                      Federal



                                                                                                                                                                           ;)>",.;
                                                                                                                                                                                       'E"
                                                                                                                                                                                       J
                                                                                                                                                                                           0        1"'· '"','""'····
                                                                                                                                                                                        '~.~·'1·e···1.:::~t;)·/~:.;/;c;y:
                                                                                                                                                                                                    -




                                                                                                                                                                           il.
                                                                                                                                                                           ;,
                                    Case 3:18-cv-02849-W-MSB Document 1 Filed 12/19/18 PageID.45 Page 45 of 45




                                                                                                                            DAWSON
                                                                                                                        I
              c.vbe~   Assurnnce           FA9401-1S-R-0009       Closed        AFNWC            SECRET         10134
                                                                                                                             Federal    / •UTHl   Is      1,187,521.00   I    1
                                                                                                                                                                                   I    3   Is         1,187,527.00


'J   I      Facilities Operations          HSFEW-15-C-0172        Open           OHS            U.S. ONLY       10280       Aktarius     5UV89      $ 11,319,256. 77         1                  s    11,319,256.77


         USAES Counter Explosive
         Hazard Center Instructors
                                          W911S7-16-C-0025        Open           Army           SECRET          10281       Aktarius     5UV89      s      486,684.00        1                  s       486,684.00

         CBRN Defense Doctrine,
          Training, leadership &          N00178-12-D-7062        Open           Navy          TOP SECRET       10282       Aktarius    I SUV89 I s        621,05a.oo    I   4     I   4    IS        2,484,232.00
            Education Support
                                                                                                                            DAWSON
                Archer Fury               W91249-17-P-0130        Closed         Army            SECRET         10315
                                                                                                                             Federal
                                                                                                                                        I •UTH1 I       $99,995.80       I   1     I   5    IS           99,995.80

       Advanced Expeditionary
     Warfare Development (AEWD)
                                          W911NF-15-D-0013        Open           ARL           TOP SECRET        o/a        Aktarius    I SUVB9 I                        I    2    I        Is
           National Background
         Investigations Systems/
         Deputy Director Mission
                 Expansion
                                      I   HC1047-17-C-4009
                                                              I   Open
                                                                           I     DISA
                                                                                           I     SECRET
                                                                                                            I   10168
                                                                                                                        I   DAWSON
                                                                                                                            Solutions
                                                                                                                                        I 57JHS I    $1,823,055.60       I    1    I   6    Is        1,823,0SS.60


         Military Health Enterprise
                                                                                                                            DAWSON
         Strategic Integration and        HTOOll-17-R-0027        Open           DHA             SECRET         10369                    57JH5                                5        13
                                                                                                                            Solutions
           Engineering Support                                                                                                                          $4,027 ,553.54                      I       $21,370,463.19
          G-6 IT Support Services         W91249-17-R-0123        Open         Ft Gordon       TOP SECRET       10379
                                                                                                                            DAWSON
                                                                                                                            Solutions
                                                                                                                                         57JHS
                                                                                                                                                    $ 2,352,870.61           1.5       29   Is        5,096,799.05
